Case 1:20-cv-03962-LJL Document 75-1 Filed 09/08/20 Page 1 of 14




               Exhibit A
        Case 1:20-cv-03962-LJL Document 75-1 Filed 09/08/20 Page 2 of 14




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


 PAUL CULBERTSON, KATHY NEAL,
 KELLY ALLISON-PICKERING, JESSICA                  Case No.: 1:20-cv-3962-LJL (lead case)
 HAIMAN, ALEXANDER CABOT, BRIANA
 JULIUS, NICHELLE NEWLAND,                         Consolidated with
 BERNADETTE NOLEN and ALEXANDRIA                   Case No.: 1:20-cv-4129-LJL
 POLICHENA, individually and on behalf of all      Case No.: 1:20-cv-4077-LJL
 others similarly situated,                        Case No.: 1:20-cv-4362-LJL
                                                   Case No.: 1:20-cv-5070-LJL
                            Plaintiffs,

        v.

 DELOITTE CONSULTING LLP,

                            Defendant.


             DECLARATION OF JEFFREY S. GOLDENBERG IN
          SUPPORT OF PLAINTIFFS’ MOTION FOR APPOINTMENT
        OF INTERIM LEAD COUNSEL, INTERIM LIAISON COUNSEL,
 AND INTERIM EXECUTIVE COMMITTEE PURSUANT TO FED. R. CIV. P. 23(g)(3)

       I, Jeffrey S. Goldenberg, declare pursuant to 28 U.S.C. §1746 that the following is true

and correct:

       1.      I am one of the founding partners of the firm Goldenberg Schneider, LPA (“GS”)

and make this Declaration in support of Plaintiffs’ Motion for Appointment of Interim Lead

Counsel, Interim Liaison Counsel, and Interim Executive Committee pursuant to Fed. R. Civ.

Proc. 23(g) (“Motion”).

       2.      Through the Motion I seek appointment as Interim Lead Counsel in the

Consolidated Action, with Frederic S. Fox as Interim Liaison Counsel; and Katrina Carroll, Gary

E. Mason, Charles E. Schaffer, John Yanchunis, Tiffany M. Yiatras, Melissa S. Weiner, and

Thomas A. Zimmerman as Interim Executive Committee members.
        Case 1:20-cv-03962-LJL Document 75-1 Filed 09/08/20 Page 3 of 14




                      Background Information About Myself and My Firm

       3.      I am one of the co-founders of Goldenberg Schneider, LPA, and have been

litigating complex civil actions for over twenty-four years.

       4.      I have served as lead, co-lead, or class counsel in numerous successful MDLs and

class actions. See, e.g., In re Department of Veterans Affairs (VA) Data Theft Litig., MDL No.

1796, No. 1:06-mc-00506 (D.D.C.) (class counsel; $20 million settlement); In re: Ford Motor Co.

Spark Plug and 3-Valve Engine Products Liability Litigation, MDL No. 2316, No. 1:12-MD-2316

(N.D. Ohio) (co-lead counsel; nationwide settlement providing reimbursement for out-of-pocket

costs to millions of vehicle owners); Lynevych v. MercedesBenz USA, LLC, No. 2:16-cv-881

(D.N.J.) (executive committee member; $700 million nationwide settlement recently announced

in diesel emissions fraud litigation); Sunyak v. City of Cincinnati, No. 1:11-cv-00445 (S.D. Ohio)

(co-lead counsel; employee benefits settlement valued at over $50 million); Parker v. Berkeley

Premium Nutraceuticals, No. 04 CV 1903 (Ohio C.P. Montgomery) (co-lead counsel; nationwide

consumer fraud settlement refunding over $24 million); Linneman v. Vita-Mix Corporation, No.

1:15-cv-748 (S.D. Ohio) (class counsel; nationwide defective blender settlement offering

replacement blade assemblies valued at $100 to over five million class members)); Shin v.

Plantronics, Inc., No. 5:18-cv-5626 (N.D. Cal.) (co-lead counsel; nationwide settlement providing

$25 and $50 cash payments to class members); Hawkins v. Navy Federal Credit Union, No. 1:19-

cv-01186 (E.D. Va.) (co-lead counsel; $9.25 million common fund TCPA settlement); Bahn v.

American Honda Motor Company, Inc., No. 2:19-cv-05984 (co-lead counsel); Conti v. American

Honda Motor Company, Inc., No. 2:19-cv-2160 (C.D. Ca.) (co-lead counsel).

       5.      During the State Attorney General tobacco litigation battles, I served as Special

Counsel representing the State of Ohio against the tobacco industry and was part of the litigation

team that achieved an unprecedented $9.86 billion settlement for Ohio taxpayers. This remains

                                                 2
        Case 1:20-cv-03962-LJL Document 75-1 Filed 09/08/20 Page 4 of 14




the largest settlement in Ohio history. See State of Ohio, ex rel., Betty D. Montgomery v. Philip

Morris, Inc., No. 97-CVH05-5114 (Ohio Ct. Com. Pl. Franklin).

       6.      Regarding privacy and data breach litigation, I filed the first nationwide class

action on behalf of more than 18 million veterans and military members impacted by the August

2006 theft of sensitive personal data. Additional cases filed across the country were consolidated

by the Judicial Panel on Multidistrict Litigation (“J.P.M.L.”) in the District of Columbia. I, along

with proposed Executive Committee member Gary Mason, was appointed class counsel and

successfully settled the case for $20 million.

       7.      I also filed the first nationwide class action lawsuit against Google for violating

the Federal Wiretap Act in In re: Google Inc. Street View Electronic Communications Litigation,

Case No. 3:10-md-02184-CRB (N.D. Cal.). The complaint alleged that Google routinely used

Google Street View vehicles equipped with special hardware and software “snoopers” and

“sniffers” to illegally intercept and record wireless electronic communications. Numerous other

class actions were filed and consolidated by the J.P.M.L. in the Northern District of California. I

actively participated in this litigation in conjunction with lead counsel. The case recently settled

for $13 million.

       8.      In addition, I initiated and settled Estep v. J. Kenneth Blackwell, in his official

capacity as Ohio Secretary of State, Case No. 1:06-cv-106 (S.D. Ohio), a case against the Ohio

Secretary of State seeking to end the Internet publication of PII of tens of thousands of individuals.

This litigation was efficiently resolved through a comprehensive class-wide settlement whereby

the Ohio Secretary of State agreed to implement immediate remedial measures to remove the

personal and sensitive information from the Internet. I am also actively participating in the

following on-going privacy and data breach class actions: In re: Marriott International, Inc.



                                                  3
        Case 1:20-cv-03962-LJL Document 75-1 Filed 09/08/20 Page 5 of 14




Customer Data Security Breach Litigation, Case No. 8:19-md-02879 (D. Md.); and Schoolfield v.

Wyze, Case No. 2:20-cv-00282 (W.D. Wa.).

       9.      I have previously worked with many of the Committee Chairpersons and their

firms. For example, I presently work with Mr. Mason and Mr. Schaffer on numerous dog food

consumer fraud and mislabeling cases and three data breach cases. Likewise, I have worked

cooperatively with John Yanchunis on the Marriott Data breach litigation and have worked with

Melissa Wiener on a prior food labeling case.

       10.     I am co-lead counsel in two other pending class actions being defended by King

& Spalding attorneys - Bahn v. American Honda Motor Company, Inc., No. 2:19-cv-05984 (C.D.

Cal.); and Conti v. American Honda Motor Company, Inc., No. 2:19-cv-2160 (C.D. Cal.).

       11.     Attached hereto as Exhibits 1 and 2 are my CV and Firm resume.

       I declare under penalty of perjury under the laws of the United States that the foregoing is

true and correct, and that this declaration was executed in Cincinnati, Ohio on this 27th day of

August 2020.

                                                    /s/Jeffrey S. Goldenberg
Dated: August 27, 2020                              Jeffrey S. Goldenberg
Cincinnati, Ohio                                    GOLDENBERG SCHNEIDER, LPA




                                                4
Case 1:20-cv-03962-LJL Document 75-1 Filed 09/08/20 Page 6 of 14




                Exhibit 1
        Case 1:20-cv-03962-LJL Document 75-1 Filed 09/08/20 Page 7 of 14




JEFFREY S. GOLDENBERG
Goldenberg Schneider, LPA
4445 Lake Forest Drive, Suite 490
Cincinnati, Ohio 45242
(513) 345-8291
www.gs-legal.com



LEGAL EXPERIENCE
PARTNER, GOLDENBERG SCHNEIDER, L.P.A. (1998-present) - Civil trial and appellate practice in
state and federal courts. Areas of practice include: class actions, consumer protection, data
breach and privacy protection, product defect, long-term care insurance litigation, TCPA
litigation, state attorney general cost recoupment including tobacco and pharmaceutical average
wholesale price litigation, employment litigation including wage and hour (FLSA), toxic torts,
lead poisoning, antitrust, environmental, and commercial disputes.

ATTORNEY, DINSMORE & SHOHL (1994-1998) - General litigation practice with an emphasis on
environmental litigation and compliance.


       Bar Admissions/Licenses

           State of Ohio (admitted since 1994)
           United States Court of Appeals for the Second Circuit
           United States Court of Appeals for the Sixth Circuit
           United States Court of Appeals for the Ninth Circuit
           United States District Court for the Southern District of Ohio
           United States District Court for the Northern District of Ohio
           United States District Court for the Northern District of Illinois

       Activities/Memberships

           Ohio Association for Justice
           American Association for Justice
           American Bar Association
           Ohio State Bar Association
           Cincinnati Bar Association
           The Cincinnati Academy of Leadership for Lawyers
           Volunteer Attorney for the Ohio Foreclosure Mediation Project
           Supreme Court of Ohio Lawyer to Lawyer Mentoring Program
           Pro Seniors Legal Volunteer
           Board of Directors, Jewish National Fund – Ohio Valley Region
           Board of Directors, University of Cincinnati Hillel Jewish Student Center

EDUCATION
Indiana University School of Law, Bloomington, Indiana, J.D. 1994
Indiana University School of Public and Environmental Affairs, M.S.E.S. 1994
Indiana University, B.A. Biology, 1988
        Case 1:20-cv-03962-LJL Document 75-1 Filed 09/08/20 Page 8 of 14



JEFFREY S. GOLDENBERG
PARTNER, GOLDENBERG SCHNEIDER, LPA
www.gs-legal.com


Mr. Goldenberg’s practice includes class action and complex civil litigation with an emphasis on
consumer protection. His practice areas include insurance coverage (including long-term care
insurance), consumer fraud, data breach and privacy protection, product defects, overtime and
wage and hour, antitrust, toxic torts, and commercial disputes.

Mr. Goldenberg served as lead and/or co-counsel in numerous multi-million dollar complex civil
cases throughout the United States, including Continental Casualty Long Term Care Insurance
Litigation, City of Cincinnati Pension Litigation, Ford Spark Plug Litigation, Enzyte Consumer
Fraud Litigation, GEAE FLSA Litigation, VA Data Theft Litigation, Styrene Railway Car
Litigation, Ford and Nissan Auto Defect Litigation, Clayton Home Sales Tax Litigation, Metlife
FEGLI Litigation, Mercedes Diesel Emissions Fraud Litigation, MetLife Reduced Pay at 65
Litigation, FCA Chrysler 2.4 Liter Engine Oil Consumption Litigation, Honda Odyssey and Pilot
Infotainment Defect Litigation, Vitamix Blender Litigation, and Oriented Strand Board Antitrust
Litigation. Jeff also served as Special Counsel representing the State of Ohio against the
Tobacco industry and was part of the litigation team that achieved an unprecedented $9.86
billion settlement for Ohio taxpayers. He also served as lead counsel on the In re Consolidated
Mortgage Satisfaction Cases involving twenty separate class actions. That litigation resulted in
a significant Ohio Supreme Court decision defining key aspects of Ohio class action law.

Mr. Goldenberg earned three degrees from Indiana University: a Bachelor of Arts in Biology in
1988 (Phi Beta Kappa); a Master of Science in Environmental Science in 1994; and his Juris
Doctor in 1994. Jeff has practiced in all levels of Ohio trial and appellate courts as well as other
courts across the nation, and is admitted to practice in the State of Ohio and the United States
District Court for the Southern and Northern Districts of Ohio, the Northern District of Illinois,
and the United States Second, Sixth & Ninth Circuit Courts of Appeal. Jeff is a member of the
American Association for Justice, the Ohio State Bar Association, and the Cincinnati Bar
Association.
Case 1:20-cv-03962-LJL Document 75-1 Filed 09/08/20 Page 9 of 14




                Exhibit 2
       Case 1:20-cv-03962-LJL Document 75-1 Filed 09/08/20 Page 10 of 14




4445 LAKE FOREST DRIVE, SUITE 490                                       513-345-8291
CINCINNATI, OHIO 45242                                               WWW.GS-LEGAL.COM

       GOLDENBERG SCHNEIDER, L.P.A. was founded in 1996 and focuses on prosecuting
actions primarily on behalf of plaintiffs in complex civil litigation and class actions. The subject
matter of the Firm’s past and current representations is broad, ranging from consumer protection
actions to privacy protection actions to employment and labor cases that include ERISA, FLSA,
and discrimination, to actions for antitrust, defective products, and long-term care insurance.
The firm’s attorneys are experienced in every level of the state and federal judicial systems in
Ohio and the country.
       The Firm has demonstrated its capability to successfully represent governmental entities,
corporations, and individuals in the most complex types of litigation. Founding partner Jeff
Goldenberg served as special counsel to the Ohio Attorney General in prosecuting Ohio’s
Medicaid recoupment action against the tobacco industry and has served as lead or co-lead
counsel on numerous nationwide class actions. The tobacco Medicaid recoupment litigation
settled in 1999, resulting in a recovery to the State of Ohio of more than $9.86 billion. Setting
aside the substantial, if not immeasurable non-economic components of the settlement, which
curb youth smoking and addiction, the settlement’s financial proceeds are a multiple of twelve
times larger than the prior largest Ohio-based settlement.
       Class actions in which one or more of the Firm’s attorneys currently serves or served as
class counsel include the following:
   ¾ In Re: Veterans’ Administration Data Theft Litigation – Goldenberg Schneider served as
       co-lead counsel for a nationwide class of approximately 20 million veterans and current
       members of the military who were impacted by the August 2006 theft of personal data.
       Multiple actions were consolidated by the Panel on Multidistrict Litigation and sent to the
       Federal District Court in the District of Columbia. This action was successfully resolved
       with a $20,000,000 settlement.
   ¾ Estep v. J. Kenneth Blackwell, Ohio Secretary of State – Goldenberg Schneider served as
       co-lead counsel on this class action against former Ohio Secretary of State, Ken
   Case 1:20-cv-03962-LJL Document 75-1 Filed 09/08/20 Page 11 of 14




   Blackwell, based upon a violation of privacy rights when personal information was
   unlawfully disclosed in public records accessible through the Secretary’s website. The
   settlement required the Secretary of State to dramatically improve the protection of social
   security numbers.
¾ In re: Google Inc. Street View Electronic Communications Litigation - In 2010,
   Goldenberg Schneider and co-counsel filed the first nationwide class action lawsuit
   against Google for violating the Federal Wiretap Act. The complaint alleges that Google
   routinely used Google Street View vehicles equipped with special hardware and software
   “snoopers” and “sniffers” to illegally intercept and record wireless electronic
   communications. In 2011, the Court denied Google’s motion to dismiss the federal
   wiretapping claim, ruling that plaintiffs stated a viable claim and that none of the
   statutory exemptions apply to Google’s actions. Google appealed to the Ninth Circuit
   which affirmed the denial. The litigation recently settled for $13 million.
¾ In Re: Ford Motor Co. Spark Plug and 3-Valve Engine Products Liability Litigation –
   Goldenberg Schneider served as co-lead counsel for a national class comprised of
   approximately 4 million Ford vehicle owners who purchased or leased vehicles
   containing a 5.4 liter 3-valve engine equipped with defective spark plugs and related
   engine defects. On January 26, 2016, after Plaintiffs had defeated Ford’s motion for
   summary judgment, Judge Benita Pearson of the Northern District of Ohio granted final
   approval of a nationwide settlement that will provide reimbursement to class members for
   expenses related to spark plug replacement.
¾ Vicki Linneman, et al., v. Vita-Mix Corporation - Goldenberg Schneider serves as Class
   Counsel in this recently settled nationwide class action alleging that certain Vita-Mix
   blenders deposit tiny shards of polytetrafluoroethylene (PTFE), a Teflon-like substance,
   into foods during use. Under the Settlement, class members can choose between (1) a
   free replacement blade assembly that does not fleck or (2) a gift card valued at $70.00.
   About 5 million class members are eligible for these benefits, and the settlement is valued
   in the hundreds of millions of dollars.
¾ Shin v. Plantronics, Inc. – Goldenberg Schneider serves as Lead Class Counsel in this
   nationwide class action on behalf of more than 1.2 million consumers who purchased
   defective Plantronics BackBeat FIT wireless headphones. Following oral argument on
   Case 1:20-cv-03962-LJL Document 75-1 Filed 09/08/20 Page 12 of 14




   Defendant’s motion to dismiss, Goldenberg Schneider and Co-Counsel successfully
   resolved the litigation on a nationwide class basis through mediation. The court recently
   granted final approval of the settlement in January 2020.
¾ Ulyana Lynevych v. Mercedes-Benz USA, LLC – Goldenberg Schneider initiated and
   serves on the Executive Committee in this lawsuit against Mercedes and Bosch alleging
   that these defendants knowingly programmed Mercedes’ Clean Diesel BlueTEC vehicles
   to emit illegal and dangerous levels of nitrogen oxide (NOx) in virtually all real world
   driving conditions, and equipped the vehicles with a “defeat device.” Goldenberg
   Schneider and its co-counsel initiated this litigation nearly six months before the U.S.
   EPA and the California Air Resources Board began their investigation and eventual
   enforcement actions. A nationwide settlement with Defendant Mercedes valued at over
   $700 million for the benefit of defrauded consumers was recently announced in August
   2020. The litigation remains on-going as to Defendant Bosch, including civil RICO.
¾ Navy Federal Credit Union TCPA Litigation – Goldenberg Schneider serves as co-lead
   counsel in this action filed in 2019 seeking damages against Navy Federal Credit Union
   for sending unauthorized text messages in violation of the Telephone Consumer
   Protection Act. This case recently settled with the creation of a $9,250,000 common
   fund.
¾ City of Cincinnati Pension Litigation – Goldenberg Schneider and its co-counsel, with
   the assistance of U.S. District Court Judge Michael Barrett, successfully resolved a series
   of cases relating to the City of Cincinnati Retirement System, known as the CRS. Judge
   Barrett granted final approval of the historic and landmark Settlement Agreement on
   October 5, 2015.     The settlement comprehensively reforms the CRS, establishes a
   consistent level of City funding, and reinstates several key provisions that were
   eliminated in 2011 changes for employees who were vested in the plan at that time. The
   settlement benefits for the Current Employees Class members, for whom Goldenberg
   Schneider was approved as Class Counsel, are valued at approximately $50 million.
¾ Bower v. MetLife – Goldenberg Schneider served as co-lead class counsel on behalf of a
   nationwide class of beneficiaries of the Federal Employees Group Life Insurance
   (FEGLI) Policy, the world’s largest group life insurance program. Following the Court’s
   Order certifying the nationwide Class, the case was settled in 2012 for $11,500,000.
   Case 1:20-cv-03962-LJL Document 75-1 Filed 09/08/20 Page 13 of 14




¾ In Re: OSB Antitrust Litigation – Goldenberg Schneider served on the trial team in a case
   that alleged illegal collusion and cooperation among the oriented strand board industry.
   The case was resolved through a series of settlements that collectively exceeded
   $120,000,000.
¾ Parker v. Berkeley Premium Nutraceuticals – Goldenberg Schneider served as co-lead
   counsel and certified three nationwide classes in a consumer fraud class action on behalf
   of purchasers of herbal supplements for false and unproven claims and deceptive credit
   card practices. This case was successfully resolved with a settlement valued in the
   millions of dollars. Moreover, class members retained all rights to recover a portion of
   the nearly $30 million that the U.S. Attorney General seized in a civil forfeiture action.
   Goldenberg Schneider then recovered an additional $24,000,000 for the victims by
   prosecuting a successful class-wide Petition for Remission through the forfeiture
   proceedings.
¾ Cates v. Cooper Tire & Rubber Company/ Johnson v. Cooper Tire & Rubber Company –
   Goldenberg Schneider served as co-lead counsel for a class of more than a thousand
   Cooper Tire retirees who claimed that they were entitled to lifetime health care benefits.
   Goldenberg Schneider secured a judgment on the pleadings, certified the class, and
   ultimately resolved the case through a settlement valued at over $50,000,000.
¾ In Re: Consolidated Mortgage Satisfaction Cases – Goldenberg Schneider served as lead
   counsel on behalf of Ohio homeowners against some of the largest national and Ohio
   banking and lending institutions for their failure to timely record mortgage loan payoffs.
   The Firm was able to consolidate all twenty actions before one trial judge and
   successfully upheld all the class certifications before the Ohio Supreme Court. These
   cases were resolved through multiple settlements valued at millions of dollars.
¾ In re: Verizon Wireless Data Charges Litigation – Goldenberg Schneider filed the first
   nationwide class action challenging Verizon Wireless’ improper $1.99 data usage charges
   to certain pay-as-you-go customers. Goldenberg Schneider, as a member of the Plaintiffs
   Advisory Committee, played an active role in this litigation which resulted in benefits to
   the Class in excess of $50,000,000 in refunds and reimbursement payments.
¾ Daffin v. Ford Motor Company – Goldenberg Schneider and its co-counsel successfully
   certified an Ohio statewide class on behalf of all Ohio purchasers or lessors of 1999 and
   Case 1:20-cv-03962-LJL Document 75-1 Filed 09/08/20 Page 14 of 14




   2000 model year Mercury Villager Minivans.          The Sixth Circuit upheld the class
   certification, and the case was resolved through a settlement. The Sixth Circuit decision
   was one of the first to recognize diminished value as a viable damage model.
¾ Meyer v. Nissan North America – Goldenberg Schneider served as co-lead counsel on
   behalf of thousands of Nissan Quest minivan owners throughout the United States. The
   suit alleged that the Quest minivan developed dangerous levels of carbon deposits in the
   accelerator system causing the gas pedal to stick, resulting in a roadway safety hazard
   including documented accidents and injuries. The case was resolved by a nationwide
   settlement that included the application of the vehicle warranty to remedy the problem as
   well as a refund of prior repair costs.
¾ Continental Casualty Long Term Care Insurance Litigation (“Pavlov Settlement”) -
   Goldenberg Schneider served as Lead Class Counsel in this litigation on behalf of certain
   CNA long term care policyholders nationwide whose claims for stays at certain facilities
   were wrongly denied based upon a non-existent 24/7 on-site nursing requirement. The
   Federal District Court in the Northern District of Ohio granted final approval to a
   nationwide class action settlement negotiated by Goldenberg Schneider that provided
   damages to those whose claims were improperly denied and expanded the types of
   facilities now covered by these policies. The settlement value exceeded $25 million.
¾ Carnevale FLSA Class Action – Goldenberg Schneider served as co-lead counsel on
   behalf of employees working for a large industrial company that alleged violations of
   federal and state labor laws through the systematic misclassification of managers and
   other employees as salaried professionals.      This case successfully resolved with a
   common fund settlement in excess of $5 million.
¾ Lesley Conti and Tom Conti v. American Honda Motor Co., Inc., - Goldenberg Schneider
   recently filed a nationwide class action alleging that Honda knowingly sold its 2018-2019
   Honda Odyssey, 2019-2020 Honda Passport, and 2019-2020 Honda Pilot vehicles with
   defective infotainment systems.      The infotainment systems in these vehicles behave
   erratically, malfunctioning, freezing, and creating a safety hazard and distraction. The
   defect can cause safety-related systems (including backup camera functions) to fail. The
   court recently denied in large part Defendant’s motion to dismiss and the litigation is on-
   going.
